Citation Nr: 0631102	
Decision Date: 10/03/06    Archive Date: 10/10/06

DOCKET NO.  02-18 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
dysthymic disorder prior to January 1, 1987, including based 
on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel






INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1966 to October 1968.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a December 2001 
rating decision by the Reno Department of Veterans Affairs 
(VA) Regional Office (RO), which implemented a Board decision 
that granted service connection for dysthymic disorder, and 
assigned a 30 percent rating effective from October 10, 1968.  
In an August 2002 rating decision, the RO continued a 30 
percent rating for dysthymic disorder from October 10, 1968, 
to December 31, 1986, and assigned a 100 percent rating for 
said disability effective from January 1, 1987.  The 
veteran's attorney had a telephone conversation with a 
Decision Review Officer in July 2002; a summary of that 
telephone contact is of record.  This case was previously 
before the Board on several occasions, most recently in May 
2005 when it was remanded for additional development.

This appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC. VA will notify you if further 
action is required on your part.


REMAND

The May 2005 Remand directed the RO, in pertinent part, to 
forward the entire record to a VA psychiatrist for review and 
an opinion as to whether objective evidence of record 
indicates that the symptoms of the veteran's service-
connected dysthymic disorder were sufficiently severe to 
preclude him from maintaining any substantial gainful 
employment from October 1968 to December 1986.  The reviewing 
psychiatrist was directed to reconcile any opinion given with 
an April 2004 opinion of a VA psychologist, and with all 
subsequent opinions provided by that VA psychologist.  Review 
of the claims files does not indicate that all this 
development was accomplished.

The veteran was afforded a VA examination in February 2006.  
The examiner's review of the record was clearly quite 
thorough, and she did state that there was no objective 
evidence that the veteran's service-connected psychiatric 
disability was sufficiently severe for the period from 
October 1968 to December 1986 so as to preclude him from 
maintaining any substantially gainful employment for that 
period.  The VA psychiatrist also opined that the veteran's 
frequent job changes were due to his anger, a symptom of his 
personality disorder.  The examiner did discuss the VA 
psychologist's April 2004 opinion.  However, she did not 
discuss subsequent opinions provided by the VA psychologist 
in September 2005 and February 2006.  In addition, the 
examiner did not attempt to reconcile her medical opinion 
with the VA psychologist's opinion that there was no evidence 
that the veteran had a personality disorder in addition to 
his service-connected psychiatric disability; because the 
previous remand requested this, the veteran is entitled to 
such development as a matter of law.

Under Stegall v. West, 11 Vet. App. 268 (1998), a remand by 
the Board confers on the veteran, as a matter of law, the 
right to compliance with the remand orders.  The Board 
regrets any further delay in this case.  However, given the 
circumstances, the Board has no recourse but to remand the 
case to the RO for the following action:

1.  The veteran's claims folders should 
be returned to the VA psychiatrist who 
examined the veteran in February 2006.  
The psychiatrist should:

(a)  Provide a further opinion as to 
whether objective evidence of record 
indicates that the symptoms of the 
veteran's service-connected dysthymic 
disorder were sufficiently severe to 
preclude him from maintaining any 
substantial gainful employment from 
October 1968 to December 1986.  The 
reviewing psychiatrist should reconcile 
any opinion given with the April 2004, 
September 2005 and February 2006 opinions 
of the VA psychologist, with any other 
medical opinions received subsequent to 
April 2006, and with the veteran's work 
history as shown by the record.  The 
examiner should identify any periods for 
which there is insufficient evidence to 
assess the impact of the veteran's 
service connected psychiatric disability 
on his ability to work.

(b)  Comment on the other issue before 
the Board; i.e., entitlement to an 
initial rating in excess of 30 percent 
for dysthymic disorder prior to January 
1, 1987.  Based on the objective medical 
evidence of record, the psychiatrist 
should, to the extent possible, provide 
specific findings/opinions regarding the 
degree of psychiatric impairment shown 
throughout the period between October 10, 
1968, and December 31, 1986, to include 
any period(s) of exacerbation or 
remission of psychiatric symptoms, if 
shown.  If there are any periods of time 
for which the extent of psychiatric 
impairment cannot be discerned from the 
record, the psychiatrist should identify 
those periods.  The psychiatrist should 
specifically reconcile the opinion that 
the veteran suffers from a personality 
disorder with the VA treating 
psychologist's opinion that he does not 
have such disorder.  The reviewing 
psychiatrist should explain the rationale 
for all opinions given.

If the psychiatrist who examined the 
veteran in February 2006 is no longer 
available, the required opinions should 
be obtained from another VA psychiatrist 
with appropriate expertise.

2.  The RO should then review the claim.  
If it is not granted to the appellant's 
satisfaction, the RO should provide the 
veteran and his attorney an appropriate 
supplemental statement of the case and 
give them the opportunity to respond.  
The case should then be returned to the 
Board for further appellate review. 

The appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2005).



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


